Filed 10/23/20 Zilberstein v. Petersen CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 AHRON ZILBERSTEIN,                                                    B301779
                                                                       (Los Angeles County
           Plaintiff and Respondent,                                    Super. Ct. No. 18VECV00182)

           v.

 MICHAEL PETERSEN,

           Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles
County, Huey P. Cotton, Judge. Reversed in part and remanded with
directions.
         Michael Petersen, in pro. per., for Defendant and Appellant.
         Law Offices of Stephen M. Feldman, Inc. and Stephen M. Feldman
for Plaintiff and Respondent.
     Defendant and appellant Michael Petersen created the website
ahronzilberstein.com, using the name of plaintiff and respondent Ahron
Zilberstein, where he published excerpts of legal pleadings that
portrayed Zilberstein as a fraudulent businessman and slumlord.
Zilberstein sued Petersen for false impersonation (Pen. Code, § 528.5)
and bad faith registration or use of another’s personal name in a
website domain name (Bus. & Prof. Code, § 17525). Petersen filed a
special motion to strike challenging the complaint as a strategic lawsuit
against public participation (anti-SLAPP motion). (Code Civ. Proc.,
§ 425.16.)1 After finding Petersen’s conduct to be protected activity
under section 425.16, subdivision (e)(4), the trial court found Zilberstein
had established a probability of prevailing on the merits of both causes
of action. Thus, the court denied the motion.
     Petersen appeals, contending that Zilberstein did not establish a
probability of prevailing on either cause of action. Zilberstein contends
Petersen did not engage in protected activity, as ahronzilberstein.com
targeted a small but definable portion of the public and did not address
matters of public concern. We conclude that Petersen’s conduct
constituted protected activity under the anti-SLAPP statute. We also
conclude that Zilberstein established a probability of prevailing on the
cause of action under the Business and Professions Code, but not on the
cause of action under the Penal Code. We reverse the portion of the




1    Unspecified statutory references are to the Code of Civil Procedure.


                                     2
order denying the motion to strike the first cause of action under Penal
Code section 528.5. In all other respects, we affirm.


            FACTUAL AND PROCEDURAL BACKGROUND
A.   Facts Leading Up to the Lawsuit
     This is the seventh lawsuit between Petersen and Zilberstein or
his affiliates. According to Petersen, throughout the course of the prior
lawsuits, he discovered that Zilberstein had been using the judicial
system to defraud individuals out of money and property. To bring to
light Zilberstein’s fraudulent activity, Petersen created a website using
Zilberstein’s first and last names, “ahronzilberstein.com,” to publish
excerpts of pleadings (i.e. complaints, motions, and judgments) that had
been filed against Zilberstein in other lawsuits.


B.   The Complaint
     Following the website’s publication, Zilberstein filed a complaint
against Petersen alleging causes of action for (1) credible impersonation
of another through the internet (Pen. Code, § 528.5); and (2) bad faith
registration or use of a domain name that is identical or confusingly
similar to the personal name of another person (Bus. & Prof. Code,
§ 17525).
     Both causes of action were premised on Petersen’s purchase,
registration, and publication of ahronzilberstein.com without
Zilberstein’s knowledge or consent. The complaint alleges that the
website was designed to “smear” Zilberstein’s name and destroy his
goodwill and reputation, as the website was the first to appear

                                    3
whenever someone searched Zilberstein’s name on Google. The
complaint alleges that Zilberstein had lost prospective tenants, business
partners and opportunities, and the ability to obtain loans of upwards of
$4,800,000. The complaint further alleges that the website led to his
ouster from the board of directors of a Hebrew academy. Attached to
the complaint is 18 pages of website printouts, which is alleged to have
used a color scheme (black, white, and red) that was used “for the most
derogatory, injurious, non-factual statements” made against Zilberstein.


     1.    The Website
     The top portion of the first page of the website printout provides
links to “Home;” “Zilberstein Entities;” “Zilberstein Bankruptcies;”
“Zilberstein Forgery Lawsuits;” “Zilberstein Slum Lord Lawsuits;” and
“Zilberstein Lawsuits.” Beneath the links is the listed domain name
(“AHRONZILBERSTEIN.COM”), followed by an introductory
paragraph that states: “Ahron Zilberstein owns and operates E & N
Financial Services and Development, a company that allegedly ‘assists’
distressed real property owners [to] avoid foreclosure. In the process of
this mortgage ‘assistance’, Ahron Zilberstein has formed dozens of legal
entities in which to transfer ownership interest in the distressed
properties, where after [sic] bankruptcies are filed in order to frustrate
creditors and lenders. In implementing the foregoing strategy,
Zilberstein uses four attorneys . . . . These attorneys[’] names will
appear repeatedly in the lawsuits referenced herein. Both Ahron
Zilberstein and E & N Financial Services and Development have been
the subject of dozens of lawsuits across southern California. Below are

                                     4
excerpts from a few of these lawsuits, along with links to the actual
pleadings. This website is by no means meant to be all inclusive of the
multitude of litigation involving Ahron Zilberstein and his various
entities. The excerpts and lawsuits listed below, and on this website in
general, are for purposes of research and education only, and are not
meant as representing conclusive findings of the conduct as alleged
therein.”
     The website printout then lists a lawsuit entitled “E & N
Financial Services and Development v. Yury Volodinsky.” An excerpt
from a motion for sanctions against attorneys for E & N Financial
Services states: “‘For decades, Ahron Zilberstein has abused the
judicial system in order to defraud an untold number of innocent
victims. He has lied under penalty of perjury and submitted false
pleadings to the courts with impunity. Up to this point Zilberstein has
successfully evaded punishment by hiding behind sham entities and
unscrupulous attorneys, who are willing to aid him in perpetrating his
fraud in order to line their own pockets.’”
     The next five pages of printouts display excerpts from pleadings
filed in other lawsuits against Zilberstein or his affiliated entities and
associates. On the seventh page, the website lists excerpts from “an
Objection To Bankruptcy Plan filed by [Haim Malka, an alleged
associate of Zilberstein,] that gives a detailed analysis of how the
‘bankruptcy mill’ operates in relation to E & N Financial.” The excerpt
states: “‘After being retained [by distressed property owners],
Zilberstein would vest aforesaid distressed properties into several
different partnerships and/or LLCs, and thereafter sequentially file . . .

                                     5
sham bankruptcies, in order to delay foreclosures and force lenders
and/or creditors into settlements. In most instances, the property
owners would be stripped of their ownership of the properties by
unknowingly signing sales agreements prepared by Zilberstein and his
attorneys. None of the aforesaid bankruptcy filings are ever
completed.” In sum, the website printouts catalogue 28 different
lawsuits between 2007 and 2015 that implicate Zilberstein and 12
different entities or associates in fraudulent loan assistance scams.


C.    The Anti-SLAPP Proceedings2
      1.    Petersen’s Special Motion to Strike
      Petersen filed a motion to strike the complaint pursuant to section
425.16, arguing that both causes of action were based on conduct in
furtherance of his right of free speech on a public issue. He also argued
that Zilberstein could not establish probability of prevailing on the
merits in either cause of action, as he did not impersonate Zilberstein or
act in bad faith under Business and Professions Code section 17525.3 In

2     Both parties filed objections to declarations supporting and opposing
the motion to strike. Neither party has challenged the court’s evidentiary
rulings on appeal. We do not recite or use any factual statement that was
excluded by the trial court.

3      As we will discuss, a person violates section 17525, subdivision (a) of
the Business and Professions Code if he or she, with “bad faith intent[,]
register[s], traffic[s] in, or use[s] a domain name that is identical or
confusingly similar to the personal name of another . . . without regard to the
goods or services of the parties.” Section 17526 provides a non-exclusive list
of factors to consider when determining “bad faith intent” pursuant to section
17525.


                                       6
support, Petersen attached his own declaration and two email
exchanges with Zilberstein.


           (a)   Petersen’s Declaration
     Petersen stated that he formed the website to (1) protect the
general public, and (2) create a research aid for individuals and
attorneys involved in litigation with Zilberstein. Petersen provided his
name and billing address on the invoice to GoDaddy for the formation of
the website.


           (b)   Email Exchanges
     On July 21, 2016, the same day Petersen paid GoDaddy to create
the website, Petersen emailed Zilberstein and numerous attorneys. His
email stated: “Dear attorneys, [¶] As promised some time back, I have
finally published www.ahronzilberstein.com. I apoligize [sic] for the
rudimentary nature of the web site, it is only in it’s [sic] beginning
stages. Over the next few days I will be creating pages for each
separate lawsuit involving Ahron Zilberstein and his various alter egos,
and will upload documents from those lawsuits to the specific page.
This should create a singular resource for cross-referencing
representation being made in the various lawsuits. [¶] The web site is
not dedicated to unprotected derogatory opinions, no matter how true.
The web site is dedicated to the publication of privileged public record
documents, and my ultimate goal is for aforesaid web site to be a
research aid for all those involved in litigation with Ahron Zilberstein,
his alter egos and/or his ‘agents’. [¶] With this in mind, if any of you

                                     7
would like to scan and email me pleadings filed on your specific cases, it
would be very much appreciated.”
        On July 29, 2016, Petersen sent another email to the attorneys
and Zilberstein, stating that he had updated the website but was “still
in the process of completing it.” Zilberstein responded to the email,
telling Petersen to “not include me in any of your future E-Mails. I find
your conduct repugnant and demeaning and certainly unprofessional. I
would rather not know of your nefarious activities.” Petersen replied:
“Well. . . . Then you’re really gonna’ dislike what I am going to do next
lol.”


        2.   Zilberstein’s Opposition
        Zilberstein filed an opposition to the motion to strike, and argued
that Petersen’s conduct was not protected activity, because it reached a
“limited but definable portion of the public” (i.e. his associates, friends,
adverse litigants, and attorneys) and did not concern a matter of public
interest. Zilberstein also argued he would prevail on the merits of both
claims.
        As to the first cause of action (Pen. Code, § 528.5), Zilberstein
argued that Petersen knowingly and without his consent impersonated
Zilberstein by using his name to create the website’s domain name. As
to the second cause of action (Bus. & Prof. Code, § 17525), Zilberstein
argued Petersen’s reply email (“you’re really gonna’ dislike what I am
going to do next lol”) evidenced an intent to harm and threaten
Zilberstein. Zilberstein attached supporting declarations from himself
and from his attorney Stephen Feldman.

                                        8
           (a)   Zilberstein’s Declaration
     Zilberstein stated that he believed Petersen had credibly
impersonated him by using his name for the website. Zilberstein
believed Petersen intended to harm and threaten him by publishing the
website, which did not have a valid noncommercial use.


           (b)   Feldman’s Declaration
     Feldman stated that after creating the “misleading” website,
Petersen contacted associates of Zilberstein and adverse litigants to
direct them to the website.


     3.    Petersen’s Reply
     In his reply, Petersen argued the website served a legitimate
noncommercial purpose by informing the public about Zilberstein’s
fraudulent business practices. He also asserted that the website’s
content disproved any notion that Zilberstein had created or endorsed
the website.


     4.    The Trial Court’s Ruling
     Following a hearing, the court denied Petersen’s motion to strike.
Under FilmOn.com Inc. v. DoubleVerify Inc. (2019) 7 Cal.5th 133
(FilmOn.com), the court found Petersen’s publication of
ahronzilberstein.com to be protected activity under section 425.16,
subdivision (e)(4), as conduct in furtherance of speech in connection
with a matter of public interest—mortgage fraud.



                                    9
     Having met the first prong of the anti-SLAPP analysis, the burden
shifted to Zilberstein to show a probability of success on the merits.
The court found Zilberstein had met his burden under Penal Code
section 528.5, because the “website [bears] only the Plaintiff’s name,
which would present evidence that Defendant knowingly impersonated
Plaintiff.” The court also found Petersen’s email to Zilberstein (“you’re
really gonna’ dislike what I am going to do next lol”) suggested that
Petersen intended to harm, intimidate, threaten, or defraud Zilberstein.
The court found the same evidence established minimal merit to
Zilberstein’s claim under section 17525 of the Business and Professions
Code. Under the non-exclusive list of factors in section 17526, the
evidence sufficiently established “bad faith intent,” as Petersen never
received consent from Zilberstein to use the domain name (subd. (i));
the name of the website consisted entirely of Zilberstein’s legal name
(subd. (b)); and Petersen may have used the website for a non-
legitimate use intended to impugn, disparage, and tarnish Zilberstein’s
name (subd. (d)).
     Petersen filed a timely notice of appeal.


                             DISCUSSION
     SLAPP suits—strategic lawsuits against public participation—are
“generally meritless suits brought by large private interests to deter
common citizens from exercising their political or legal rights or to
punish them for doing so.” (Wilcox v. Superior Court (1994) 27
Cal.App.4th 809, 816, disapproved on another ground in Equilon v.
Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53 (Equilon).) To

                                    10
combat these types of suits, the Legislature enacted section 425.16—
known as the anti-SLAPP statute—to provide a procedural remedy to
dispose of lawsuits or individual causes of action that are brought to
chill the valid exercise of a person’s constitutional rights. (Rusheen v.
Cohen (2006) 37 Cal.4th 1048, 1056; see Baral v. Schnitt (2016) 1
Cal.5th 376, 395; § 425.16, subd. (b)(1).)
      The anti-SLAPP statute requires a two-step process: first, the
moving party must establish that the lawsuit’s claims are based on
activity protected by the statute. (Briganti v. Chow (2019) 42
Cal.App.5th 504, 508 (Briganti).) If the defendant meets that burden,
the burden shifts to the plaintiff to demonstrate that each challenged
claim based on protected activity is legally sufficient and factually
substantiated. (Ibid.) “‘[W]ithout resolving evidentiary conflicts,’” the
court must determine whether the plaintiff’s showing, if accepted by the
trier of fact, would be sufficient to sustain a favorable judgment; if not,
the claim is stricken. (Ibid.) “In making these determinations the court
considers ‘the pleadings, and supporting and opposing affidavits stating
the facts upon which the liability or defense is based.’ (§ 425.16, subd.
(b)(2).)” (Ibid.)
      We review the trial court’s decision to grant or deny an anti-
SLAPP motion de novo. (Monster Energy Co. v. Schechter (2019) 7
Cal.5th 781, 788.)




                                     11
A.   Step One: Protected Activity
     Zilberstein contends Petersen’s conduct (i.e. registering and
publishing the website) is not protected as conduct in furtherance of
speech on a matter of public interest or a public issue (§ 425.16, subd.
(e)(4)). Subdivision (e)(4) protects “any other conduct in furtherance of
the exercise of the constitutional right of petition or the constitutional
right of free speech in connection with a public issue or an issue of
public interest.” (§ 425.16, subd. (e)(4).) Though Zilberstein agrees that
Petersen has engaged in conduct in furtherance of the exercise of his
right of free speech (Lieberman v. KCOP Television, Inc. (2003) 110
Cal.App.4th 156, 166), Zilberstein questions whether such conduct was
in furtherance of speech “in connection with a public issue or an issue of
public interest.”
     We conclude that Petersen’s conduct constitutes protected activity
in connection with a public issue or an issue of public interest, as those
terms are understood under section 425.16, subdivision (e)(4). The
Supreme Court’s decision in FilmOn.com guides our analysis. In that
case, the Court provided a two-step approach to determine whether
speech concerns a matter of public issue or public interest. First, courts
must determine what public issue or issue of public interest the speech
implicates. (FilmOn.com, supra, 7 Cal.5th at p. 149.) To assist courts
in ascertaining whether speech implicates a public issue or an issue of
public interest, the Court in FilmOn.com incorporated the approach
taken in Rivero v. American Federation of State, County and Municipal
Employees, AFL-CIO (2003) 105 Cal.App.4th 913, 919–924 (Rivero), and



                                     12
Weinberg v. Feisel (2003) 110 Cal.App.4th 1122, 1132–1133 (Weinberg).
(FilmOn.com, supra, at p. 149.) The Rivero decision identifies three
elements that may be present in statements concerning matters of
public interest. Those elements include (1) persons or entities “in the
public eye”; (2) conduct that “could directly affect a large number of
people beyond the direct participants”; or (3) “topic[s] of widespread,
public interest.” (Rivero, supra, 105 Cal.App.4th at p. 924; accord,
Wilson v. Cable News Network, Inc. (2019) 7 Cal.5th 871, 881
[communications must concern an “issue of public significance”].) Those
statements may not “equate with mere curiosity,” but should concern a
topic relevant to a substantial number of people. (Weinberg, supra, 110
Cal.App.4th at p. 1132.)
     Under the second step, courts must “ask what functional
relationship exists between the speech and the public conversation
about” the matter public interest. (FilmOn.com, supra, 7 Cal.5th at pp.
149–150.) This requires consideration of context, including the identity
of the speaker, the audience sought, the timing and location of the
speech, and the apparent purpose of the conduct to determine whether
there is “‘some degree of closeness’” between the speech and the topic of
asserted public interest. (Id. at pp. 142–144, 150; see id. at p. 152 [“the
focus of our inquiry must be on ‘the specific nature of the speech,’ rather
than on any ‘generalities that might be abstracted from it’”].) To be
protected activity, the speech itself must contribute to the public debate
“‘in some manner.’” (Id. at p. 150.)




                                       13
      In FilmOn, the defendant distributed confidential reports that
characterized some of the plaintiff’s websites as depicting “adult
content” or copyright infringing material.4 (FilmOn.com, supra, 7
Cal.5th at pp. 140–142, 152–153.) Under the first step, the Court found
that the reports concerned issues of public interest because the public
has a demonstrable interest in knowing what content is available on the
internet, particularly adult content and the illegal distribution of
copyrighted material. (Id. at p. 142.) Under the second step, however,
the Court found the reports did not further public conversation on
either issue—the reports addressed a private dispute over another’s
business practices in a confidential report that was never distributed to
the public. (Id. at pp. 153–154.)
      In this case, Petersen’s website implicated an issue of public
interest or public issue. The content of the website clearly implicates
the issue of mortgage fraud committed against at-risk property owners,
as the excerpts of pleadings taken from past (2007) and potentially
ongoing (2015) lawsuits describe Zilberstein’s alleged fraud in divesting
properties from distressed owners under the guise of mortgage
assistance. Members of the public, particularly those already
victimized by the 2008 mortgage crisis (Yvanova v. New Century
Mortgage Corp. (2016) 62 Cal.4th 919, 923), have an interest in being



4    The reports defined “adult content” as “[m]ature topics which are
inappropriate viewing for children including explicit language, content,
sounds and themes.” (FilmOn.com, supra, 7 Cal.5th at p. 141, internal
quotation marks omitted.)


                                      14
informed of issues concerning predatory mortgage assistance. (Rivero,
supra, 105 Cal.App.4th at p. 924; accord, Yang v. Tenet Healthcare Inc.
(2020) 48 Cal.App.5th 939, 947 [physician’s allegedly deficient ethics
and qualification constituted public issue]; Thomas v. Quintero (2005)
126 Cal.App.4th 635, 661 [defendant’s demonstrations and flyer
concerning plaintiff’s wrongful evictions and retention of security
deposits of more than 100 tenants constituted public issue]; Church of
Scientology v. Wollersheim (1996) 42 Cal.App.4th 628, 650 [“matters of
public interest include . . . product liability suits, real estate or
investment scams, etc.”], disapproved on another ground in Equilon,
supra, 29 Cal.4th 53.)
      Moreover, Petersen’s website was not limited to his own disputes
with Zilberstein. The website printouts do not list Petersen’s lawsuits,
and do not single out Zilberstein as the only responsible party in the
fraudulent mortgage assistance scams. The website depicts a complex
web of entities and individuals involved in the fraud, including 12
affiliated entities and individuals associated with Zilberstein. These
circumstances also suggest the website informed the public about
mortgage fraud in the community. (See Wong v. Jing (2010) 189
Cal.App.4th 1354, 1366 [“consumer information that goes beyond a
particular interaction between the parties and implicates matters of
public concern that can affect many people is generally deemed to
involve an issue of public interest”]; Grenier v. Taylor (2015) 234
Cal.App.4th 471, 483 [defendants “did not limit their discussion to the




                                      15
Church,” but “raised the issue of child molestation and abuse in other
churches in the . . . organization”].)
      The website also contributes to the public debate “‘in some
manner.’” (FilmOn.com, supra, 7 Cal.5th at p. 150.) The audience
Petersen sought, and the timing and location of the speech, all show a
degree of closeness between the website’s publication and the ongoing
public understanding of predatory mortgage scams. The website could
be readily accessed by an internet search of Zilberstein’s name. Once
there, any member of the public—whether a lawyer involved in ongoing
litigation, a distressed property owner interested in Zilberstein’s
assistance, or Zilberstein’s associates—could learn about the alleged
scams. Thus, the “union of content and context” (id. at p. 154)
establishes a sufficient degree of closeness between the website’s
publication and the message to the public to merit application of the
catchall provision in section 425.16, subdivision (e)(4).
      Even if were we to conclude otherwise—that the website did not
touch on matters of interest to the public at large—Petersen’s conduct
would still be protected as activity encouraging participation in an
“ongoing controversy, dispute or discussion.” (Du Charme v.
International Brotherhood of Electrical Workers (2003) 110 Cal.App.4th
107, 119; see ibid. [the anti-SLAPP statute protects such conduct
because it “embodies the public policy of encouraging participation in
matters of public significance”].) Petersen’s emails establish that the
website was not an end in itself, but was intended in part as creating a
research aid for ongoing lawsuits with respect to Zilberstein’s past and
continued conduct.

                                     16
     Anticipating our conclusion with respect to section 425.16,
subdivision (e)(4), Zilberstein contends that Petersen’s conduct cannot
be protected under the anti-SLAPP statute because it was illegal as a
matter of law under Penal Code section 528.5. (Flatley v. Mauro (2006)
39 Cal.4th 299, 317 [“section 425.16 cannot be invoked by a defendant
whose assertedly protected activity is illegal as a matter of law and, for
that reason, not protected by constitutional guarantees of free speech
and petition”]; see Simmons v. Bauer Media Group USA, LLC (2020) 50
Cal.App.5th 1037, 1046, fn. 7 [“illegal as a matter of law” intended to
mean criminal, nor merely violative of a statute].) As we discuss below,
we disagree.


B.   Probability of Prevailing on the Merits
     In light of our conclusion that Petersen’s conduct constitutes
protected activity, the burden shifts to Zilberstein to demonstrate a
probability of prevailing on each claim arising from that conduct. In
other words, Zilberstein must “‘demonstrate that the complaint is both
legally sufficient and supported by a sufficient prima facie showing of
facts to sustain a favorable judgment if the evidence submitted by the
plaintiff is credited.’ [Citation.] Under the “‘summary-judgment-like
procedure’” applicable at this step, the court ‘does not weigh evidence or
resolve conflicting factual claims.’ [Citation.]” (Briganti, supra, 42
Cal.App.5th at p. 509.)




                                    17
     1.    False Impersonation
     To prevail on his first cause of action for false impersonation,
Zilberstein was required to present a prima facie showing of facts that
Petersen “knowingly and without consent credibly impersonate[d
Zilberstein] through or on an Internet Web site or by other electronic
means for purposes of harming, intimidating, threatening, or
defrauding another person.” (Pen. Code, § 528.5, subd. (a).) “For
purposes of this section, an impersonation is credible if another person
would reasonably believe, or did reasonably believe, that the defendant
was or is the person who was impersonated.” (Id., § 528.5, subd. (b); see
People v. Barba (2012) 211 Cal.App.4th 214, 222, fn. 6 [“impersonate”
refers to “the act of portraying oneself to be someone else”].)
     Zilberstein has not made a sufficient factual showing that
Petersen “credibly impersonated” him through the website. The only
admissible evidence on which Zilberstein relies is the website’s domain
name. But the website’s content unequivocally establishes that
Zilberstein would never have created or endorsed the site. The website
provides links to “Zilberstein Bankruptcies,” “Zilberstein Forgery
Lawsuits,” and “Zilberstein Slum Lord Lawsuits,” and specifically
illustrates Zilberstein’s participation in fraudulent mortgage assistance
scams and bankruptcies. Moreover, the website never references
Zilberstein or his affiliates in the first person. Thus, by the words, tone,
and color (the website’s use of black, white, and red highlighted
Zilberstein’s fraudulent conduct), no person would reasonably believe
that Zilberstein had created or was responsible for the website.



                                    18
      The only other evidence Zilberstein purports to rely on is a
statement in his declaration that he believed Petersen credibly
impersonated him on the website. His subjective belief is insufficient as
a matter of law to create a triable issue of credible impersonation. (See
King v. United Parcel Service, Inc. (2007) 152 Cal.App.4th 426, 433
[“plaintiff’s subjective beliefs . . . do not create a genuine issue of fact;
nor do uncorroborated and self-serving declarations”].) Thus, because
Zilberstein has not set forth a sufficient prima facie showing on the first
cause of action, we reverse the portion of the order denying the motion
to strike. On remand, the court is instructed to grant Petersen’s motion
and strike this cause of action.


      2.    Bad Faith Registration or Use of Another’s Name as a
            Domain Name

      To prevail on his second cause of action, Zilberstein was required
to present a prima facie showing that Petersen, “with bad faith,”
intended “to register, traffic in, or use a domain name, that is identical
or confusingly similar to [Zilberstein’s name] without regard to the
goods or services of the parties.” (Bus. & Prof. Code, § 17525, subd. (a).)
      Section 17525 of the Business and Professions Code is part of the
state’s Cyber Piracy Act (Stats. 2000, ch. 218, § 1), which expanded on
the Anticybersquatting Consumer Protection Act (15 U.S.C. § 1125(d),
hereafter “ACPA”).5 The Cyber Piracy Act utilized the ACPA’s “non-

5    The enacting legislation for Business and Professions Code section
17525 defines “cybersquatting” as the registration as domain names of well-
known trademarks by non-trademark holders who then try to sell the names

                                      19
exclusive list of factors” that courts are to consider when determining if
a defendant engages in “bad faith.” (Sen. Rules Com., Analysis of Sen.
Bill No. 1319 (1999-2000 Reg. Sess.) as amended June 26, 2000, p. 7.)
That list of factors appears in section 17526 of the Business and
Professions Code.
      Here, the parties agree that only 4 of the 10 non-exclusive factors
(subdivisions (b), (d), (g), (i)) are at issue.6 Those subdivisions look to
“[t]he extent to which the domain name consists of the legal name of the
person alleged to be in violation of this article” (subd. (b)); “[t]he
legitimate noncommercial or fair use of the person’s . . . name” in the
website (subd. (d)); “[t]he intentional provision by the person alleged to
be in violation of this article of material and misleading false contact



back to the trademark owners. (Assem. Com. on Judiciary, Rep. on Sen. Bill
No. 1319 (1990-2000 Reg. Sess.) June 20, 2000, p. 4.)
      Senate Bill No. 1319 was “intended to address flaws in federal law,
including the requirement that there be a showing of intent to profit from the
trademark or name. While the bill does allow a court . . . to consider whether
the person alleged to be in violation intended to profit from registering the
name . . . , there is no requirement in the bill that there be a showing of
intent to profit.” (Assem. Com. on Judiciary, Rep. on Sen. Bill No. 1319
(1990-2000 Reg. Sess.) June 20, 2000, p. 5.)

6      The six remaining factors concern holding of trademarks or other
intellectual property rights by the person alleged to be violation of section
17525 (subd. (a)); using the domain name in connection with the bona fide
offering of goods or services (subd. (c)); intending to divert consumers from
the online location that could harm the person’s goodwill (subd. (e)); offering
to transfer, sell, or assign the domain name to the rightful owner or any third
party for substantial consideration (subd. (f)); acquiring multiple domain
names that are identical or confusingly similar to names of other persons
(subd. (h)); and intending to mislead, deceive, or defraud voters (subd. (j)).


                                      20
information when applying for the registration of the domain name”
(subd. (g)); and “[w]hether the person alleged to be in violation of this
article sought or obtained consent from the rightful owner to register,
traffic in, or use the domain name” (subd. (i)).
     These factors are not determinative on the issue of bad faith, as
we consider the overall factual context to “‘make a determination based
on those facts whether or not the defendant . . . used the domain name
with bad-faith intent.’” (Sen. Rules Com., Analysis of Sen. Bill No. 1319
(1999-2000 Reg. Sess.) as amended June 26, 2000, p. 8, quoting
Sen.Rep. No. 106-140, 1st Sess., p. 10 (1999); see id. at p. 9 [“the
presence or absence of any of these factors may not be determinative”];
Sporty’s Farm L.L.C. v. Sportman’s Market, Inc. (2d Cir. 2000) 202 F.3d
489, 498 [“we are not limited to considering just the listed factors
[under the ACPA] when making our determination of whether the
statutory criterion has been met”].)
     Mindful that some evidence reflects good faith intent (Petersen
furnished his contact information when registering the website (subd.
(g)) and provided evidence of a genuine, noncommercial use for research
and consumer reporting (subd. (d)), we conclude that Zilberstein has
established prima facie showing of bad faith intent. Petersen’s name
does not appear in the domain name of the website (subd. (b)), and he
did not obtain consent prior to registering or using Zilberstein’s name
(subd. (i)). Evidence of a genuine, noncommercial purpose
notwithstanding, Petersen’s reply email to Zilberstein (“you’re really
gonna’ dislike what I am going to do next lol”) suggests he also intended
to disparage or harm Zilberstein’s reputation. In sum, these facts

                                     21
substantiate a legally sufficient claim under Business and Professions
Code section 17525. (Briganti, supra, 42 Cal.App.5th at p. 508.)7


                              DISPOSITION
     The portion of the court’s order denying Petersen’s motion to
strike the first cause of action is reversed. On remand, the court is
directed to grant the motion and strike the first cause of action. In all
other respects, the order is affirmed. Each party shall bear its own
costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          WILLHITE, J.

     We concur:




     MANELLA, P. J.



     CURREY, J.



7       We do not address Petersen’s alternative contentions, raised for the
first time on appeal, that section 528.5 of the Penal Code and sections 17525
and 17526 of the Business and Professions Code are preempted by the ACPA,
or are unconstitutionally vague and overbroad. (Bikkina v. Mahadevan
(2015) 241 Cal.App.4th 70, 92; Premier Medical Management Systems, Inc. v.
California Ins. Guarantee Assn. (2008) 163 Cal.App.4th 550, 564.)

                                     22